Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 1 of 33 PagelD #:15

INTL: FCStone

   

 

utures and Exchange-Traded Options Account Documentation

FCM Division of
INTL FCStone Financial Inc.

 

FCM Division oF INTL FCSTONE FINANCIAL INC.
230 S. LaSalle Street, Suite 10-500 | Chicago, Illinois 60604 | Telephone (312) 780-6700 |www.intlfcstone.com

© 2017 INTL FCStone Inc. All Rights Reserved.

 

 
 

 

 

!

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 2 of 33 PagelD #:16
-FCStone’

Table of Contents

Account Application

 

rt I: Applicants who are Individuals, Joint Accounts, or Sole Proprietorships

imary Account Owner Information

imary Account Owner Financial Information
vacy Policy and Anti-Money Laundering Notice
knowledgement Form

 

rt II: Futures & Exchange-Traded Options Account

lommodity Futures Trading Commission Risk Disclosure
ptions Disclosure Statement

cknowledgement Of Disclosures

utures & Exchange-Traded Options Customer Agreement
rbitration Agreement

equest for Electronic Transmission of Customer Statements
troducing Broker Authorization

Fonsent To Interaffiliate Funds Transfer

IRS Form W9

 

 

au fF

13
17
26
27
28
29
30
 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 P .
INTL} FCStone | /20 Page 3 of 33 PagelD #:17

Thank you for your interest in opening an account with INTL FCStone, Inc.

ofder to complete your account application with us, please complete the following steps:

¢ Fill in all required information in the application provided.
¢ Sign all pages where a signature is required.

nde all pages have been completed and signed, please return the signed Account Application to INTL FCStone, Inc.:

Email: csc@intlfcstone.com
Fax: +1-816-410-5054

Mail: INTL FCStone, Inc.
ATTN: Client Service Center

1251 NW Briarcliff Parkway, Suite 800
Kansas City, MO 64116

bu have not already provided them, please include the following supporting documents with your Account Application:
¢ Copy of a Government Issued Photo ID or Passport

If you have any questions about how to complete the application process, please contact Client Service Center at:
Phone: +1-877-414-4435

Email: csc@intlfcstone.com

 

 

 

 
Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 4 of 33 PagelD #:18
-FCStone’

 

 

Part |: Individual & Joint Accounts or Sole Propri i

 

 

Application Type
nt Type:
Individual [1] individual with Custodian:
Joint Account [] Sole Proprietorship
uct Type

Futures/Exchange-Traded
| Options Swaps/OTC Derivatives
Foreign Exchange (FX)

 

Primary Account Owner Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Statement Information
Address for account statements if different from above.
Address: | _
City: |

 

 

Postal Code: Country: [I

 

 

 

Employment Information
Please Provide your most recent employment Infernal

 

 

 

 

 

Employer Neme-

 

 

Trading Information
Trading Objective

Hedging: L] Ssecuiative A

|Please state Apgiicant’s investrnent knowledge and experience:
Investment Types Years

Commodity Types
Security Types
Over-The-Counter (OTC)

 

 

 

 

 
 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 5 of 33 PagelD #:19
|

I General Information

I any person or entity is guaranteeing Applicant's obligations, please provide the above information with respect to
sich guarantor on a separate sheet of paper.

Please provide a description of your business: |_
if "Other" please specify:  [ieeseteen: sespeennenenn

 

 
 

  
  
 

 

 

Is the Applicant soliciting funds for the purpose of investing:

Yes [] No ra}

If yes, is the Applicant registered as a pool or pool operator with the National Futures Association ("NFA")?

Yes [7] No [7]

. ls the Applicant operating pursuant to a registration exemption under the Commodity Exchange Act?

Yes [_] No rm

if yes, which exemption: |

 

6. Does any unaffiliated person or entity have a financial interest in this account?

Yes [7] No A

i
|
7, Does any unaffiliated person or entity control the trading of this account?
Yes [_j No im

Is any controlling person of the Applicant or any member of its immediate family a current or former political official in
| ny branch of government or affiliated with a government owned enterprise, other than the U.S. Government?

Yes>_) Nop

 

 

 

 
   
 

| Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 6 of 33 PagelD #:20

‘FCStone’

 

General Information

   
   
   
  

9] \s the Applicant or any member of its immediate family an employee of, or related to an employee of the FCM Division
Of INTL FCStone Financial INC., or its subsidiaries?

| Yes [7] No]

Employee Name(s):

 
 

Relationship:

subsidiaries?

Yes[__] No ro

|
|
|
|
7 Does the Applicant or any of its affiliates or owners have an existing account open with INTL FCStone, Inc. or
|
|
| \f yes, please provide the account number: | ___

 

L. Is the Applicant registered with the National Futures Association ("NFA") or any other regulatory body or a member
| an exchange?

|

|

|

—e-

Yes] No wi

if yes, please list regulator and/or exchange and registration number:

ene ae a
d 4 lia | SSE

Regulatory Body:

 

 

Registration Number:

 

if Has the Applicant been the subject of a bankruptcy proceeding, receivership, or similar action?

Yes[_] Not

j3-He the Applicant been in a legal dispute, arbitration, or reparations action related to a commodity account?
|

Yes [_] No 4

| 4. Has the Applicant ever closed an account with an unsatisfied debit balance at a commodity firm?

Yes [_] No ral

 
 
 

 

 

 

 

 

 

 

 
 

 

 

    
    
     

PRIMARY ACCOUNT HOLDER’S FINANCIAL INFORMATION

 

nual Revenue from All Sources in U.S. Dollars:

 

i ee a

3tal Net Worth in U.S. Dollars:
) al assets minus total liabilities

Available Working Capital in U.S. Dollars:
yrrent Liquid Assets

       

 
 

 

NT

 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 7 of 33 PagelD #:21

rL -FCStone’

 
 

 

   
   
 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 8 of :
FcStone age 8 of 33 PagelD #:22

PRIVACY POLICY AND ANTI-MONEY LAUNDERING NOTICE

JECM Division of INTL FCStone Financial Inc. and INTL FCStone Markets, LLC and its affiliates value its customer relationships. To
de consumers with financial products and services, we collect nonpublic personal information about you, including your name,

; iect that information and ensure that it remains private. Pursuant to 17 C.F.R. Part 160, the affiliated registrants mentioned
bove, as well as FCC Futures, Inc. and Westown Commodities, LLC; are hereby providing the following notice to our customers who
fav have established an account for personal, family, or household purposes. We collect nonpublic personal information about

Information we receive on applications or other forms including, but not limited to, a consumer's social security number;
Information from communication and interactions that we have with you;

Information about transactions with us, our affiliates, or others;

Information from third parties who provide consumer information or verify customer relationships; and

Information we receive from consumer reporting agencies.

 

Information Sharing Opt Out

i ‘i do not wish to have your information shared for marketing purposes, please email compliance@intlfcstone.com listing your
e, account number(s) with phone number where you can be reached or call +1 866-233-6806.

 

 
   
  
 
   
  
 
   
  
  
   
     
  
 
     
 
 
   
 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 9 of 33 PagelID #:23
'L: FCStone’
Acknowledgment Form

To be completed by All Applicants

i undersigned Applicant or agent acting on behalf of the Applicant (the “Customer”), acknowledges that the FCM

ision of INTL FCStone Financial Inc. and INTL FCStone Markets, LLC respectively, are relying on the information herein
: he basis of establishing one or more Customer accounts. The undersigned certifies, represents and warrants that all
formation, including audited or unaudited financials, or Applicants who fill out the income and net worth information in
is Account Application and all other information provided is true and accurate.

he Applicant becomes aware of any false statement or failure to state a material fact in this Account Application or the
Agreements to which this Account Application relates and incorporates by reference, or if information contained in this

: count Application and such Agreements subsequently changes, Applicant shall immediately notify the FCM Division of

} L FCStone Financial Inc. and INTL FCStone Markets, LLC respectively.

h eck here} if you are an Individual or Joint Account Applicant. Individual or Joint Account Applicants agree to provide
e mbined information, and represent and warrant that documents comprising their financial information and statements
ave been prepared in accordance with accounting principles generally accepted in their country of organization, are

; ;
mplete and not misleading.

|
eck here[ Jif you are a Sole Proprietorship. Sole Proprietorships not registered as a Corporation, Partnership, Limited
jability Company, Trust or other entity as of the execution of this Account Application agree to notify the FCM Division

F INTL FCStone Financial inc. and INTL FCStone Markets, LLC respectively, 30 days in advance should they decide to
onvert their current business to an entity.

 

 

Corporation, Partnership, Limited Liability Company, Trust:
(All General Partners sign)

 

rint Customer Entity Name

nt Signatory Name

Taha
| Date:
| Signature

|

 

nt Signatory Name

 

 

Date:
Signature Month Year

| At Joint Customer Name
i
|
i

 

 

 

 

Signature

a:
|
/
\
\

  
  

 

 

 
 

|
SE 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 10 of 33 PagelD #:24

int Fcstoné

Part Il: Futures & Exchange-Traded Options Account
COMMODITY FUTURES TRADING COMMISSION RISK DISCLOSURE

The risk of loss in trading commodity futures contracts can be substantial. You should, therefore, carefully consider whether such
t rT is suitable for you in light of your circumstances and financial resources. You should be aware of the following points:

 

 

‘ou may sustain a total loss of the funds that you deposit with your broker to establish or maintain a position in the commodity
res market, and you may incur losses beyond these amounts. \f the market moves against your position, you may be called upon
ur broker to deposit a substantial amount of additional margin funds, on short notice, in order to maintain your position. If you
t provide the required funds within the time required by your broker, your position may be liquidated at a loss, and you will be
liable for any resulting deficit in your account.

|

  
    
   
   
   
    
  
  
  

The funds you deposit with a futures commission merchant for trading futures positions are not protected by insurance
in the event of the bankruptcy or insolvency of the futures commission merchant, or in the event your funds are misappropriated.

—

he funds you deposit with a futures commission merchant for trading futures positions are not protected by the Securities
tor Protection Corporation even if the futures commission merchant is registered with the Securities and Exchange Commission

4 broker or dealer.

> <~—

The funds you deposit with a futures commission merchant are generally not guaranteed or insured by a derivatives clearing
nization in the event of the bankruptcy or insolvency of the futures commission merchant, or if the futures commission

efchant is otherwise unable to refund your funds. Certain derivatives clearing organizations, however, may have programs that

ide limited insurance to customers. You should inquire of your futures commission merchant whether your funds will be insured
derivatives clearing organization and you should understand the benefits and limitations of such insurance programs.

 

 

) The funds you deposit with a futures commission merchant are not held by the futures commission merchant in a separate
i ¢punt for your individual benefit. Futures commission merchants commingle the funds received from customers in one or more
accpunts and you may be exposed to losses incurred by other customers if the futures commission merchant does not have sufficient

investments are listed in Commission Regulation 1.25 and include: U.S. government securities; municipal securities; money market
al funds; and certain corporate notes and bonds. The futures commission merchant may retain the interest and other earnings
ized from its investment of customer funds. You should be familiar with the types of financial instruments that a futures
mission merchant may invest customer funds in.

Futures commission merchants are permitted to deposit customer funds with affiliated entities, such as affiliated banks,
edurities brokers or dealers or foreign brokers. You should inquire whether your futures commission merchant deposits funds with
jates and assess whether such deposits by the futures commission merchant with its affiliates increases the risks to your funds.

)} You should consult your futures commission merchant concerning the nature of the protections available to safeguard funds or
i. deposited for your account.

Under certain market conditions, you may find it difficult or impossible to liquidate a position. This can occur, for example, when
14 market reaches a daily price fluctuation limit (“limit move”).

4G)All futures positions involve risk, and a “spread” position may not be less risky than an outright “long” or “short” position.

19) The high degree of leverage (gearing) that is often obtainable in futures trading because of the small margin requirements can
Wark against you as well as for you. Leverage (gearing) can lead to large losses as well as gains.

 

 

 

 

 
IN

 

 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 11 of 33 PageID #:25

‘-FCStone’

) In addition to the risks noted in the paragraphs enumerated above, you should be familiar with the futures
mission merchant you select to entrust your funds for trading futures positions. The Commodity Futures Trading Commission
uires each futures commission merchant to make publicly available on its Web site firm specific disclosures and financial
ormation to assist you with your assessment and selection of a futures commission merchant. Information regarding this futures
mission merchant may be obtained on our Web site: https://intifcstone.com/FCStoneDisclosure/

4h

|

rr

    

iy
Y

As of July 12, 2014 CFTC Regulation 1.55 requires that the FCM Division of INTL FCStone Financial
Inc. provide all customers with a bespoke disclosure document, which may be viewed here:
https://intlfestone.com/FCStoneDisclosure/. Additionally, a hardcopy of this Disclosure Document
may also be requested by contacting compliance@intifcstone.com or (312)-780-6700. THE
FOREGOING PROVISIONS APPLY TO ALL FUTURES TRADING WHETHER FOREIGN OR DOMESTIC. IN
ADDITION, IF YOU ARE CONTEMPLATING TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS, YOU
SHOULD BE AWARE OF THE FOLLOWING ADDITIONAL RISKS:

(3) Foreign futures transactions involve executing and clearing trades on a foreign exchange. This is the case even if the foreign

x hange is formaily “linked” to a domestic exchange, whereby a trade executed on one exchange liquidates or establishes a
sition on the other exchange. No domestic organization regulates the activities of a foreign exchange, including the execution,
elivery, and clearing of transactions on such an exchange, and no domestic regulator has the power to compel enforcement of the
yles of the foreign exchange or the laws of the foreign country. Moreover, such laws or regulations will vary depending on the
reign country in which the transaction occurs. For these reasons, customers who trade on foreign exchanges may not be afforded
srtain of the protections which apply to domestic transactions, including the right to use domestic alternative dispute resolution
focedures. in particular, funds received from customers to margin foreign futures transactions may not be provided the same
otections as funds received to margin futures transactions on domestic exchanges. Before you trade, you should familiarize
Yourself with the foreign rules which will apply to your particular transaction.

\
4) Finally, you should be aware that the price of any foreign futures or option contract and, therefore, the potential profit and
Oss resulting there*rom, may oe affected by any fluctuation in the foreign exchange rate between the time the order is placed and
ne foreign futures contract js !iquidated or the foreign option contract is liquidated or exercised.

THIS BRIEF STATEMENT CANNOT DISCLOSE ALL THE RISKS AND OTHERASPECTS OF THE COMMODITY MARKETS.

| hereby acknowledge that | have received and understood this risk disclosure statement.

 

 

 

J dual - Joint Account Holders - Sole Proprietorship Corporation, Partnership, Limited Liability Company, Trust:
i} (All General Partners sign)

 

Print Customer Name

Pi

5 | ature

, ‘
Paint Joint Customer Name

 

 

 

Signature

 

   

 

Signature Signature

 

 

 

I)
|
ase: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 12 of 33 PagelD #:26

|
INTL |FCSt

|
OPTIONS DISCLOSURE STATEMENT

BECAUSE OF THE VOLATILE NATURE OF THE COMMODITIES MARKETS, THE PURCHASE AND GRANTING OF COMMODITY
ONS INVOLVE A HIGH DEGREE OF RISK. COMMODITY OPTION TRANSACTIONS ARE NOT SUITABLE FOR MANY MEMBERS OF THE
BLIC. SUCH TRANSACTIONS SHOULD BE ENTERED INTO ONLY BY PERSONS WHO HAVE READ AND UNDERSTOOD THIS DISCLOSURE
MENT AND WHO UNDERSTAND THE NATURE AND EXTENT OF THEIR RIGHTS AND OBLIGATIONS AND OF THE RISKS INVOLVED
E OPTION TRANSACTIONS COVERED BY THIS DISCLOSURE STATEMENT.

BOTH THE PURCHASER AND THE GRANTOR SHOULD KNOW THAT THE OPTION IF EXERCISED, RESULTS IN THE ESTABLISHMENT
A FUTURES CONTRACT (AN “OPTION ON A FUTURES CONTRACT”). BOTH THE PURCHASER AND THE GRANTOR SHOULD KNOW

ARIATION MARGIN OBLIGATION OVER THE LIFE OF THE OPTION, HOWEVER, WILL NOT EXCEED THE ORIGINAL OPTION PREMIUM,
JOUGH SOME INDIVIDUAL PAYMENT OBLIGATIONS AND/OR RISK MARGIN REQUIREMENTS MAY AT TIMES EXCEED THE ORIGINAL
PTIION PREMIUM. IF THE PURCHASER OR GRANTOR DOES NOT UNDERSTAND HOW OPTIONS ARE MARGINED UNDER A STOCK-STYLE
UTURES-STYLE MARGINING SYSTEM, HE OR SHE SHOULD REQUEST AN EXPLANATION FROM THE FUTURES COMMISSION

> OO >

A PERSON SHOULD NOT PURCHASE ANY COMMODITY OPTION UNLESS HE OR SHE IS ABLE TO SUSTAIN A TOTAL LOSS OF THE
EMIIUM AND TRANSACTION COSTS OF PURCHASING THE OPTION. A PERSON SHOULD NOT GRANT ANY COMMODITY OPTION
ESS HE OR SHE IS ABLE TO MEET ADDITIONAL CALLS FOR MARGIN WHEN THE MARKET MOVES AGAINST HIS OR HER POSITION
, IN SUCH CIRCUMSTANCES, TO SUSTAIN A VERY LARGE FINANCIAL LOSS. A PERSON WHO PURCHASES AN OPTION SUBJECT TO
STC rK- STYLE MARGINING SHOULD BE AWARE THAT, IN ORDER TO REALIZE ANY VALUE FROM THE OPTION, IT WILL BE NECESSARY

é RKED TO MARKET, AND GAINS AND LOSSES ARE PAID AND COLLECTED DAILY. IF AN OPTION PURCHASER DOES NOT UNDERSTAND
VTO OFFSET OR EXERCISE AN OPTION, THE PURCHASER SHOULD REQUEST AN EXPLANATION FROM THE FCM OR IB. CUSTOMERS

THE GRANTOR OF AN OPTION SHOULD BE AWARE THAT, IN MOST CASES, A COMMODITY OPTION MAY BE EXERCISED AT ANY
IE FROM THE TIME IT IS GRANTED UNTIL IT EXPIRES. THE PURCHASER OF AN OPTION SHOULD BE AWARE THAT SOME OPTION
CONTRACTS MAY PROVIDE ONLY A LIMITED PERIOD OF TIME FOR EXERCISE OF THE OPTION. THE PURCHASER OF A PUT OR CALL
BJECT TO STOCK-STYLE OR FUTURES-STYLE MARGINING IS SUBJECT TO THE RISK OF LOSING THE ENTIRE PURCHASE PRICE OF THE
FON—THAT IS, THE PREMIUM CHARGED FOR THE OPTION PLUS ALL TRANSACTION COSTS. THE COMMODITY FUTURES TRADING
MESION REQUIRES THAT ALL CUSTOMERS RECEIVE AND ACKNOWLEDGE RECEIPT OF A COPY OF THIS DISCLOSURE STATEMENT

er than the strike price upon exercise or expiration of the option by an amount greater than the premium received for granting
qeal option. The grantor of a Call option who has a long position in the underlying futures contract is subject to the full risk ofa

b riying futures contract above the option strike price upon exercise or expiration of the option. The grantor of a put option who
s not have a short position in the underlying futures contract is subject to risk of loss should the price of the underlying futures
tract decrease below the strike price upon exercise or expiration of the option by an amount in excess of the premium received
orgranting the put option. The grantor of a put option on a futures contract who has a short position in the underlying futures
coitract is subject to the full risk of a rise in the price in the underlying position reduced by the preriam cecelved for granting the

 

 

 
 

|  ~,Case; 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 13 of 33 P
INT lecsitike’ g agelD #:27

 

 

Description of commodity options.

to entering into any transaction involving a commodity option, an individual should thoroughly understand the nature and type
tion involved and the underlying futures contract. The futures commission merchant or introducing broker is required to

ide, and the individual contemplating an option transaction should obtain:

—

oO 0

(i) An identification of the futures contract underlying the option and which may be purchased or sold upon exercise
of the option or, if applicable, whether exercise of the option will be settled in cash;

(ii) The procedure for exercise of the option contract, including the expiration date and latest time on that date for
exercise. (The latest time on an expiration date when an option may be exercised may vary; therefore, option market
participants should ascertain from their futures commission merchant or their introducing broker the latest time the firm
accepts exercise instructions with respect to a particular option.);

(ili) A description of the purchase price of the option including the premium, commissions, costs, fees and other
charges. (Since commissions and other charges may vary widely among futures commission merchants and among
introducing brokers, option customers may find it advisable to consult more than one firm when opening an option
account.);

(iv) A description of all costs in addition to the purchase price which may be incurred if the commodity option is exercised,
including the amount of commissions (whether termed sales commissions or otherwise), storage, interest, and all
similar fees and charges which may be incurred;

(v) An explanation and understanding of the option margining system;

(vi) A clear explanation and understanding of any clauses in the option contract and of any items included in the option
contract explicitly or by reference which might affect the customer's obligations under the contract. This would include any
policy of the futures commission merchant or the introducing broker or rule of the exchange on which the option is traded
that might affect the customer's ability to fulfill the option contract or to offset the option position in a closing purchase or
closing sale transaction (for example, due to unforeseen circumstances that require suspension or termination of trading);
and

(vii) If applicable, a description of the effect upon the value of the option position that could result from limit moves in the
underlying futures contract.

 

 

 

( ) Phe mechanics of option trading.
sefpre entering into any exchange-traded option transaction, an individual should obtain a description of how commodity options
|

ofit. For an option on a futures contract, an individual should clearly understand the relationship between exchange rules
erning option transactions and exchange rules governing the underlying futures contract. For example, an individual should

t d futures prices have made a “limit move.” The individual should understand that the option may not be subject to daily price
flu tuation limits while the underlying futures may have such limits, and, as a result, normal pricing relationships between options

i

ts. Futures-style margining requires the purchaser to pay initial margin only at the time of purchase. The option position is
drked to market, and gains and losses are collected and paid daily. The purchaser's risk of loss is limited to the initial option
pr¢mium and transaction costs. An individual granting options under either a stock-style or futures-style system of margining should

 

 

 
 

 

 

 

   
    
  

rofit potential of an option position.
dotion customer should carefully calculate the price which the underlying futures contract would have to reach for the option

ojitable once the variation margin collected exceeded the cost of entering the contract position. Also, an option customer should be
aire of the risk that the futures price prevailing at the opening of the next trading day may be substantially different from the futures
B which prevailed when the option was exercised.

) Glossary of terms—
(i) Contract market. Any board of trade (exchange) located in the United States which has been designated by the
Commodity Futures Trading Commission to list a futures contract or commodity option for trading.
(ii) Exchange-traded option; put option; call option. The options discussed in this disclosure statement are limited to those
which may be traded on a contract market. These options (subject to certain exceptions) give an option purchaser the right
to buy in the case of a call option, or to sell in the case of a put option, a futures contract underlying the option at the

stated strike price prior to the expiration date of the option. Each exchange-traded option is distinguished by the
underlying futures contract, strike price, expiration date, and whether the option is a put or a call.

(iii) | Underlying futures contract. The futures contract which may be purchased or sold upon the exercise of an option on a
futures contract.

(iv) [Reserved]

(v) Class of options. A put or a call covering the same underlying futures contract.

(vi) Series of options. Options of the same class having the same strike price and expiration date.

(vii) Exercise price. See strike price.

(viii) Expiration date. The last day when an option may be exercised.

(ix) Premium. The amount agreed upon between the purchaser and seller for the purchase or sale of a commodity option.

(x) Strike price. The price at which a person may purchase or sell the underlying futures contract upon exercise of a
commodity option. This term has the same meaning as the term “exercise price.”

(xi) | Short option position. See opening sale transaction.
(xii) Long option position. See opening purchase transaction.
(xiii) Types of options transactions—

(A) Opening purchase transaction. A transaction in which an individual purchases an option and thereby obtains a long
option position.

(B) Opening sale transaction. A transaction in which an individual grants an option and thereby obtains a short option
position.

 

 
   
 
 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 15 of 33 PagelD #:29

TL: FCStone

(C) Closing purchase transaction. A transaction in which an individual with a short option position liquidates the position.
This is accomplished by a closing purchase transaction for an option of the same series as the option previously granted.
Such a transaction may be referred to as an offset transaction.

(D) Closing sale transaction. A transaction in which an individual with a long option position liquidates the position. This
is accomplished by a closing sale transaction for an option of the same series as the option previously purchased. Such a
transaction may be referred to as an offset transaction.

(xiv) Purchase price. The total actual cost paid or to be paid, directly or indirectly, by a person to acquire a commodity
option. This price includes all commissions and other fees, in addition to the option premium.

(xv) Grantor, writer, seller. An individual who sells an option. Such a person is said to have a short position.

(xvi) Purchaser. An individual who buys an option. Such a person is said to have a long position.

 

 

Individual - Joint Account Holders - Sole Proprietorship Corporation, Partnership, Limited Liability Company, Trust:
| , (All General Partners sign)

 
     
   

 

 

A

ied: Print Customer Entity Name
it Customer Narne

     
  

5
AI"

|
“We
r ture \

;
| Print Signatory Name

+]

Signature Day Month Year

 

    

Print Signatory Name

Title

datef_ VL Te: Date
Day Month Year Signature Day Month Year

 

 

 

 

N

 

 

 

 
iB

   
   
   
 
   
 

ee

 

 

 

 

:.1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 16 of 33 P :
Fcsténe ge 160 agelD #:30
ACKNOWLEDGEMENT OF DISCLOSURES

A. NFA Additional Risk Disclosure

mitted to opening a futures options/account with the FCM Division of INTL FCStone Financial Inc. may be a substantial portion of
Nal income and/or net worth. Futures/option trading is a high risk investment strategy in light of the personal information and

jvastment experience provided, including but not limited to, information based on age, annual income, net worth, and futures

ling experience. Based on the above criteria, we are providing you with the following NFA Additional Risk Disclosure:

H RISK OF LOSS IN TRADING COMMODITY FUTURES/OPTIONS CAN BE SUBSTANTIAL. DUE TO THE HIGH DEGREE OF LEVERAGE
iT IS OBTAINABLE IN FUTURES TRADING, MARKET MOVEMENTS MAY BE BENEFICIAL OR DETRIMENTAL TO A CUSTOMER; NOTE
AT LEVERAGE CAN LEAD TO LARGE LOSSES AS WELL AS GAINS. MARKET MOVEMENTS MAY CAUSE A LOSS OF ALL CUSTOMER

VESTED. THE FCM DIVISION OF INTL FCSTONE FINANCIAL INC. RECOMMENDS THAT YOU REVIEW THE RISK DISCLOSURE

STATEMENT IN THE ACCOUNT AGREEMENT AND/OR DISCUSS ANY CONCERNS WITH YOUR BROKER OR OTHER FINANCIAL ADVISOR
BERORE FINALIZING YOUR DECISION.

B. Additional Risk Disclosure

Detailed information for the following additional disclosures can be found at: http://Ic.fia.org/uniform-futures-and-options-
futures-risk-disclosures. Please confirm with your Account Representative whether the *optional disclosures apply to your
specific account.

Cross Trade Consent. Please see review information concerning our right to be on the opposite side of orders for physical
transactions or for purchases or sales of futures contracts and options thereon placed for your Account.

*Notice Regarding Average Price System (“APS”). Please review information concerning the Average Price System, which is one of
the different types of pricing methods we may employ to confirm trades.

Average Prices that are not calculated by an exchange system will be calculated by us. Trades confirmed to you at average prices
will be designated as such on your daily and monthly statements.

Uniform Notification Regarding Access to Market Data. Please review information concerning your

obligations as a market user with respect to Market Data that you may obtain through an electronic trading system, software or
device provided or made available to you by a broker or an affiliate of such.

Disclosure Statement on Futures Exchange Ownership Interests and Incentive Programs. Please review information concerning
the financial benefit that the FCM Division of INTL FCStone Financial Inc. or its

affiliates may receive from owning some form of ownership interest in one or more exchanges and clearing houses that you may
trade on or that may clear your trades.

CME Disclosure Statement for Payment for Order Flow. Please review information concerning potential relationships that your
executing firm may have with other parties, and the potential payments associated with those relationships.

*Direct Order Transmittal Client Disclosure Statement. Please review information concerning the risks that may be associated
with transactions that are executed on your behalf on exchanges that are located outside of the United States.

*Foreign Trader Disclosure Statement. Please review information concerning rules and regulations that apply to foreign traders.
*Position Limit and Large Open Position Reporting Requirements for Options and FuturesTraded on Hong Kong Exchange. Please
review information concerning the position limit and reportable position requirements that the Hong Kong regulatory regime
imposes for stock options and futures contracts traded on the Stock Exchange of Hong Kong and on the Hong Kong Futures
Exchange.

* A Guide to the Structure and Market Technology of the London Metal Exchange (LME). Please review information about LME
market structure, terminology, and order execution. Contact Compliance at Compliance @intlfcstone.com or by phone at
1-866-233-6806 with any questions.

FCM Exemption Notice condition 6(f) wording for inclusion in FIA New Zealand disclosure supplement. The FCM Division of INTL
FCStone Financial Inc. is acting in reliance on the Financial Markets Conduct (US Futures Commission Merchants) Exemption
Notice 2015 (New Zealand), is not required to comply with the obligations in relation to derivatives investor money and
derivatives investor property in regulations 238 to 250 of the Financial Markets Conduct Regulations 2014 (New Zealand), and is
instead required to comply with the rules and regulations made under the Commodity Exchange Act 1936 (US), including the
regulations contained in Title 17 of Chapter 1 of the Code of Federal Regulations of the United States of America (or any other
rules or regulations that, with or without modification, replace, or correspond to, those rules and regulations). 13

 
Case; 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 17 of 33 PagelID #:31

INTL |FCStone

 

C. Disclosure of Material Conflicts of Interest

 

 

Th us disclosure provides you with information about some of the material conflicts of interest that may arise between you and the
A Division of INTL FCStone Financial Inc. (“FCM”) performing services for you with respect to futures, options on futures, and if
af spl sable, swaps, forwards or other commodity derivatives as defined in the Commodity Exchange Act (“Contracts”).

C nillicts of interests can arise in particular when FCM has an economic or other incentive to act, or persuade you to act, in a way

that|favors FCM or its affiliates. Under applicable law, including regulations of the Commodity Futures Trading Commission (“CFTC”),
t All swaps are required to be executed on an exchange or swap execution facility (each, a “Trading Facility”), even if a Trading
F; ji ilfty lists the swap for trading. In such circumstances, it may be financially advantageous for FCM or its affiliate to execute a swap
Vit hy hlyou bilaterally in the over-the-counter market rather than on a Trading Facility and, to the extent permitted by applicable law, we
HL nave an incentive to persuade you to execute your swap bilaterally. You may choose the CFTC- registered derivatives clearing
jization (“Clearing House”) to which you submit a swap for clearing. You should be aware that FCM may not be a member of, or

{

L not otherwise be able to submit your swap to, the Clearing House of your choice. FCM consequently has an incentive to

erg ade you to use a Clearing House of which FCM or its affiliate is a member. You also should be aware that FCM or its affiliate

2 own stock in, or have some other form of ownership interest in, one or more U. S. or foreign Trading Facilities or Clearing

ouges where your transactions in Contracts may be executed and/or cleared. As a result, FCM or its affiliate may receive financial

OF other benefits related to its ownership interest when Contracts are executed on a given Trading Facility or cleared through a

i | Clearing House, and FCM would, in such circumstances, have an incentive to cause Contracts to be executed on that Trading

Fac ity or cleared by that Clearing House. In addition, employees and officers of FCM or its affiliate may also serve on the board of
tors or on one or more committees of a Trading Facility or Clearing House. In addition, Trading Facilities and Clearing Houses

mi from time to time have in place other arrangements that provide their members or participants with volume, market-making or

othe - discounts or credits, may call for members or participants to pre-pay fees based on volume thresholds, or may provide other

entive or arrangements that are intended to encourage market participants to trade on or direct trades to that Trading Facility or
4 edring House. FCM or its affiliate may participate in and obtain financial benefits from such incentive programs.

! hen we provide execution services to you (either in conjunction with clearing services or in an execution-only capacity), we may direct
orders to affiliated or unaffiliated market-makers, other executing firms, individual brokers or brokerage groups for execution. When

L rt affiliated or unaffiliated parties are used, they may, where permitted, agree to price concessions, volume discounts or refunds,

abe es or similar payments in return for receiving such business. Likewise, where permitted by law and the rules of the applicable
adling Facility, we may solicit a counterparty to trade opposite your order or enter into transactions for its own account or the
c unt of other counterparties that may, at times, be adverse to your interests in a Contract. In such circumstances, that
re terparty may make payments and/or pay a commission to FCM in connection with that transaction. The results of your
atjsactions may differ significantly from the results achieved by us for our own account, our affiliates, or for other customers. In
dition, where permitted by applicable law (including, where applicable, the rules of the applicable Trading Facility), FCM, its
ire tors, officers, employees and affiliates may act on the other side of your order or transaction by the purchase or sale for an
accp bunt, or the execution of a transaction with a counterparty, in which FCM or a person affiliated with FCM has a direct or indirect
ntd! Li, or may affect any such order with a counterparty that provides FCM or its affiliates with discounts related to fees for
Go tracts or other products. In cases where we have offered you a discounted commission or clearing fee for Contracts executed
thrpugh FCM as agent or with FCM or its affiliate acting as counterparty, FCM or its affiliate may be doing so because of the

anced profit potential resulting from acting as executing broker or counterparty. FCM or its affiliate may act as, among other
ifgs, an investor, research provider, placement agent, underwriter, distributor, remarketing agent, structurer, securitizer, lender,
investment manager, investment adviser, commodity trading advisor, municipal advisor, market maker, trader, prime broker or
! earing broker. In those and other capacities, FCM, its directors, officers, employees and affiliates may take or hold positions in, or
r se other customers and counterparties concerning, or publish research or express a view with respect to, a Contract or a related

ncial instrument that may be the subject of advice from us to you. Any such positions and other advice may not be consistent
li vith, or may be contrary to, your interests or to positions which are the subject of advice previously provided by FCM or its affiliate
te Ou, and unless otherwise disclosed in writing, we are not necessarily acting in your best interest and are not assessing the

ifa ability for you of any Contract or related financial instrument. Acting in one or more of the capacities noted above may give FCM
or : affiliate access to information relating to markets, investments and products. As a result, FCM or its affiliate may be in

o§session of information which, if known to you, might cause you to seek to dispose of, retain or increase your position in one or

ir
iF
|
.

yO! , except to the extent we have agreed in writing or if required under applicable law.
14

 

1
tote
rt C re Contracts or other financial instruments. FCM and its affiliate will be under no duty to make any such information available to

|
INT!

| *»1:20-cv-03764 Document #: 1-1 Filed: ;
pant ument #: iled: 06/26/20 Page 18 of 33 PagelD #:32

 

 

 

D. Electronic Trading and Order Routing Disclosure

}
|
Ele q B onic trading and order routing systems differ from traditional open outcry pit trading and manual order routing methods.
ra sactions using an electronic system are subject to the rules and regulations of the exchange(s) offering the system and/or listing
the ontract. Before you engage in transactions using an electronic system, you should carefully review the rules and regulations of
the exchange(s) offering the system and/or listing contracts you intend to trade.

| DIFFERENCES AMONG ELECTRONIC TRADING SYSTEMS
rag ding or routing orders through electronic systems varies widely among the different electronic systems. You should consult the
| ile gand regulations of the exchange offering the electronic system and/or listing the contract traded or order routed to
nd erstand, among other things, in the case of trading systems, the system’s order matching procedure, opening and closing
pro edures and prices, error trade policies, and trading limitations or requirements; and in the case of all systems, qualifications for
a cc $s and grounds for termination and limitations on the types of orders that may be entered into the system. Each of these
at fers may present different risk factors with respect to trading on or using a particular system. Each system may also present risks
iT elated to system access, varying response times and security. In the case of internet-based systems, there may be additional types
i | sks related to system access, varying response times and security, as well as risks related to service providers and the receipt and

10 itoring of electronic mail.

RISKS ASSOCIATED WITH SYSTEM FAILURE
fl a bs through an electronic trading or order routing system exposes you to risks associated with system or component failure. In
the event of system or component failure, it is possible that, for a certain time period, you may not be able to enter new orders,
ute existing orders, or modify or cancel orders that were previously entered. System or component failure may also result in loss
TG efeer or order priority.

i

|

| SIMULTANEOUS OPEN OUTCRY PIT AND ELECTRONIC TRADING
i e b contracts offered on an electronic trading system may be traded electronically and through open outcry during the same
trading hours. You should review the rules and regulations of the exchange offering the system and/or listing the contract to

etermine how orders that do not designate a particular process will be executed.

|
i

LIMITATION OF LIABILITY
vanges offering an electronic trading or order routing system and/or listing the contract may have adopted rules to limit their
i bility, the liability of FCMs or swap dealers, and software and communication system vendors and the amount of damages you may
ple Sct for system failure and delays. These limitations of liability provisions vary among the exchanges. You should consult the rules
and regulations of the relevant exchange(s) in order to understand these liability limitations. Each exchange’s rules are available upon
r G jest from the industry professional with whom you have an account. Some exchanges’ relevant rules also are available on the

jange’s website.

 
Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 19 of 33 PageID #:33

-FCStone’

 

 

 

 

 

E. Notice to Omnibus Accounts Regarding Restrictions on Access for Sanctioned Parties

res exchanges (“Exchanges”) may prohibit direct and indirect access to a market participant that is a “sanctioned party” (or
ilar term) as defined by the given Exchange’s rules. For example, Chicago Mercantile Exchange Inc., The Board of Trade of the

of Chicago, Inc., New York Mercantile Exchange, Inc., and Commodity Exchange, Inc. define "Sanctioned Party” as “parties that
(i) identified on the Specially Designated Nationals and Blocked Person List of the U.S. Department of the Treasury's Office of

ign Assets Control (“OFAC”) (“Restricted Persons”), (ji) 50% or more owned by Restricted Persons, (iii) located in a country or
itory subject to comprehensive economic sanctions administered by OFAC (“Restricted Country or Territory” or “Restricted
ntries or Territories”), (iv) owned or controlled by the governments of Restricted Countries or Territories, (v) subject to OFAC
rictions where such restriction prohibits a specific activity which would in turn prohibit the party from trading on an exchange or

ing a transaction at an exchange, (vi) subject to restrictions administered or imposed by a state or government authority

orized to issue economic sanctions and blocking measures that has jurisdiction over a Clearing Member (each a “Sanctioning

) or (vil) acting on behalf of any of the foregoing.”

rdingly, omnibus accounts are expressly prohibited from acting for customers, directly or indirectly, that are sanctioned parties
similar term) under relevant Exchange rules. Moreover, as the holder of an omnibus account, you must notify all of your

nibus account customers of such prohibition.

ou become aware that a sanctioned party (or similar term) under Exchange rules is directly or indirectly acting through the
nibus account, you must immediately notify INTL FCStone Financial inc. and, unless permitted

ther not restricted or specifically authorized) by OFAC and/or any sanctioning body, as applicable, under Exchange rules, cancel all
ect and indirect access to the omnibus account by such market participant.

 

A NFA Additional Risk Disclosure
B Additional Risk Disclosure

f in

C Disclosure of Material Confli

Electronic Tracing an

E Notice to Omnibus Accounts Regarding Restrictions on Access for Sanctioned Parties

CUST
| - Joint Account Holders - Sole Proprietorship

 

 

S578 =
eRe a. ;
rey ee ; ie

 

Customer Name

 

ees a . ut ah 20a

 

 

t Joint Customer Name

 

Year

ature vay Month

 

 

 

Corporation, Partnership, Limited Liability Company, Trust:
(All General Partners sign)

7

   

Print Customer Entity Name

Print 2 Name

oe: MT VES
Day

Month

Title

 

Signature Year

Tit 6

 

 

Signature Year

 

16

 
FCStone

 

Ri THIS ENTIRE AGREEMENT BEFORE SIGNING.
T is sutures & Exchange-Traded Options Customer Agreement
(the ‘Agreement”) is entered into as of the date below between
the undersigned Customer and the FCM Division of INTL FCStone
Finaincial Inc., acting in its capacity as a futures commission
er¢hant (“FCM”), (each referred to individually as a “Party” or
calle ively, the “Parties”) to enable the Customer to establish a
nan-Hiscretionary account, unless additional documents are
exe cuted relating to a discretionary account, for the purchase and
sale of futures contracts, option contracts thereon, commodity
futufes, cash commodities forward contracts, currency
cor ersions, on-exchange foreign currency-denominated financial
str ments, cleared swaps and transactions related thereto
q (Fe modity Interests”). This Agreement shall be continuous and
allicover all of the Customer's accounts established at any time
OFC psed and re-established from time to time, irrespective of any
ch ange at any time in FCM personnel or an assignment,

reo anization, consolidation or merger of the FCM, and shall

i 1 ‘to the benefit of FCM and its successors and assigns, binding
bo Customer and its estate, executors, administrators, legal

rep Ssentatives, successors and assigns. Customer hereby ratifies
Cbmmodity Interest transactions effected with FCM prior to and
follc wing the date of this Agreement, and agrees that the rights
ahd bligations of Customer with respect to all such transactions
jal be governed by the terms of this Agreement, which shall

ip irsede all other agreements between FCM and Customer.

 

L. Irfs ructions. Customer authorizes FCM to purchase and sell
Co modity Interests for Customer’s account in accordance with
Gustomer’s oral or written instructions. If Customer has appointed
| agent with authority to exercise discretion over trades in
i $s bmer’s account, on the Customer’s behalf pursuant to the
punt Application, such as an Introducing Broker independent
al dlunaffiliated with FCM (“IB”), or a commodity trading adviser
4”) or other agent (“Agent”), then the Customer’s Agent is
tihorized to purchase and sell Commodity Interests for
‘omer’s account in accordance with Customer’s oral or written
sthuctions to the FCM. Customer authorizes FCM to make
dvances and expend Customer’s funds, to borrow and deliver
nds, securities or property as may be required with respect to
uch transactions. FCM shall be under no duty or obligation to
quire into the purpose or propriety of any instruction or
transaction given by any Agent of the Customer, other than a
aranteed introducing broker of the FCM (a “GIB”), or any
skomer in the case of a joint account. FCM shall be under no
oblie gation to oversee the application of any funds delivered to any

C

!
i
ii
!
i

|. Orders. All orders to buy or sell Commodity Interests must be
sompplete and contain the following information: (a) Whether such
der is a buy or sell order; (b) Customer’s identity and account

lumber; (c) Commodity Interest; (d) Quantity; (e) Price, if

pA cable; (f) Commodity Interest(s) delivery month; and (g) Any
dial instructions. Customer acknowledges that FCM may reject
lorder if Customer does not have sufficient margin on deposit,

and may delay the processing of any order while determining the

afein status of Customer’s Account.
}

 

Ma

stomer or third party in accordance with Customer’s instructions.

Case; 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 20 of 33 PagelD #:34

FCM DIVISION OF INTL FCSTONE FINANCIAL INC.
FUTURES & EXCHANGE-TRADED OPTIONS CUSTOMER AGREEMENT

Customer further agrees to contact FCM by telephone or email
to verify the account status within two (2) business days after
placing any order if Customer has not been advised by
telephone or email of the status of such order by FCM within
twenty-four (24) hours of placing the order(s). CUSTOMER
AGREES THAT FAILURE TO CONTACT FCM AS PROVIDED ABOVE
SHALL RELIEVE FCM OF ANY RESPONSIBILITY ARISING FROM
THE LACK OF EXECUTION OF SUCH ORDER(S). CUSTOMER
FURTHER ACKNOWLEDGES ALL ORDERS SHALL BE GOOD FOR
THE DAY SUCH ORDERS ARE PLACED ONLY, UNLESS SPECIFIED
BY THE CUSTOMER TO BE OPEN UNTIL CANCELLED.

3. NO FCM LIABILITY FOR AGENTS, MANAGED ACCOUNTS OR
ACCOUNTS INTRODUCED BY INDEPENDENT INTRODUCING
BROKERS. CUSTOMER’S INTRODUCING BROKER IS RESPONSIBLE
FOR COLLECTING FUNDS ON CUSTOMER'S BEHALF AND
DIRECTING WITHDRAWALS OF FUNDS FROM CUSTOMER'S
ACCOUNT IN EXCESS, IF ANY, OF THAT REQUIRED TO MAINTAIN
APPLICABLE MARGIN. FCM IS NOT RESPONSIBLE FOR FUNDS
UNTIL FUNDS ARE RECEIVED FROM CUSTOMER OR CUSTOMER’S
INTRODUCING BROKER. FCM’S SOLE RESPONSIBILITY PURSUANT
TO THIS AGREEMENT IS LIMITED TO THE EXECUTION AND
CLEARING OF TRANSACTIONS FOR CUSTOMER’S ACCOUNTS, IN
ACCORDANCE WITH INSTRUCTIONS RECEIVED BY FCM FROM
CUSTOMER’S AGENT. CUSTOMER’S SOLE RECOURSE IS AGAINST
CUSTOMER’S AGENTS. FCM SHALL NOT BE RESPONSIBLE OR
LIABLE WHATSOEVER FOR ANY MATTERS RELATING TO
CUSTOMERS’ AGENT’S COMPLIANCE WITH SALES OR TRADING
PRACTICES, RECOMMENDATIONS OR OTHER MATTERS WHETHER
AUTHORIZED OR UNAUTHORIZED BY CUSTOMER.

4, Margin. Customer agrees at all times to maintain such margin
in Customer's account and sub-account(s) as FCM may from time
to time in its sole discretion require, and shall meet all margin
calls within the time specified by FCM, by prompt wire-transfer of
funds. FCM shall, to the extent practicable under the
circumstances, notify Customer of margin calls or deficiencies to
allow a reasonable period for Customer to provide funds.
Notwithstanding anything in this Agreement to the contrary, if
any of Customer’s accounts are under-margined, have zero equity
or are equity deficit at any time, or in the event FCM is unable to
contact Customer due to Customer’s unavailability or due toa
breakdown in electronic communications, FCM shall have the
right in its sole discretion, to liquidate all or any part of
Customer's positions through any means available, without prior
notice to the Customer. FCM may require margin in excess of that
required by applicable law, regulation, exchange or clearinghouse
minimums. Customer acknowledges that FCM has no obligation
to establish uniform margin requirements among products or
customers and that margin requirements may be increased or
decreased from time to time in FCM’s sole discretion, without
advance notice to Customer. Any failure by FCM to call for margin
at any time shall not constitute a waiver of FCM’s right to do so in
the future, nor shall such failure excuse any liability of the
Customer. FCM shall not be liable to

17
IN

 

 

  
     
     
  
   
 

siffeaused, directly or indirectly, by the failure or delay by any
dian, bank, trust company, exchange, clearing organization,
dr futures commission merchant or clearing broker or other

y that is holding funds, securities, or other property or to pay

 

hant. If Customer does not transfer its positions promptly
‘demand by FCM, FCM may liquidate the positions and
stomer agrees to indemnify and hold FCM harmless from any

ority or any exchange or tax or consequential damages

for its account and benefit, from time to time and without

i

-€ to Customer, either separately or with others, to lend,

sdge, hypothecate or rehypothecate, either to itself or to

 

3 sub-allocations on the books of FCM: (i) Customer Segregated,

J|
iH
i
di

i
—

fl
C

ection pursuant to the CEA will not be transferred or allocated to
or reduce any deficit or debit balance in such sub-account.

mitation of Liability. In executing transactions on an exchange,
will not be responsible to Customer for the error, failure,

Agdnt acting on Customer’s behalf. FCM has no obligation to

2 l have no claim against FCM for any Loss caused directly or
rectly by (a) governmental, court, exchange, regulatory or self-

Chl

 

 

 

pfoderty, whether due to FCM’s liquidation of Customer's account,

dbl losses, liabilities, costs, claims, damages, expenses, penalty,
anction made or imposed by any regulatory or self-regulatory

ses”) resulting from such liquidation. Customer acknowledges

fades in Commodity Interests listed on U.S. futures exchanges; (ii)

that are cleared on a Derivatives Clearing Organization registered with

CFTC. If the Customer has more than one account with FCM and its
iljates, or has a joint account, FCM, in its sole discretion and without
late ‘notice to Customer, may apply or transfer funds from Customer's

omer’s Non-Segregated account, unless necessary for margin or to

egligence or misconduct of an independent floor broker, or of any

latory organization restrictions, regulations, rules, decisions, or
ders, (b) any suspension or termination of trading in Commodity

»1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 .
LI ECStGRe /26/20 Page 21 of 33 PagelD #:35

reporting of orders due to a breakdown or failure of computer
services, transmission, communication or execution facilities, (e)
the failure or delay by any exchange or clearinghouse to enforce
its rules or to pay to FCM any margin due in respect of
Customer’s account, (f) the failure or delay by any custodian,
bank, trust company, clearing organization, or other entity
which is holding Customer funds, securities, or other property to
pay or deliver the same to FCM, (g) any other causes beyond
FCM’s control, such as terrorism or an act of God; (h) as a result
of any actions taken by FCM in connection with the exercise of
the available remedies pursuant to Section 18 (Liquidation of
Accounts) below; or (j) for acts or omissions of those neither
employed nor supervised by FCM. FCM shall not be responsible
for any Losses except to the extent that Losses are found by a
court or arbitration panel to have arisen from FCM’s gross
negligence or willful misconduct. In no event shall FCM, its
agents, or any of its service providers be liable to Customer for
consequential, incidental or special damages (including lost
profits or trading losses), even if advised of the possibility of
such damages.

7. Indemnification. Customer agrees to indemnify, defend and
hold harmless FCM and its directors, officers, employees, and
agents from and against any Losses (including reasonable
attorneys’ fees) caused directly or indirectly by (a) Customer’s
failure, breach of, or failure to perform any provision of this
Agreement or refusal to fully and timely comply with any
provision of this Agreement or applicable law; (b) any actions of
any Agent or third party selected by Customer which affect
Customer’s account; (c) Customer’s failure to timely deliver any
security, commodity, or other property previously sold by FCM
on Customer’s behalf, (d) any taxes imposed on FCM on any
property held in Customer’s accounts; or (e) any misstatement
of Customer’s representations and warranties contained in this
Agreement or any other documentation delivered by Customer
to FCM that is untrue or ceases to be true and correct as of the
date of this Agreement and for any failure of any transaction
executed with respect to Customer’s account. Customer
additionally agrees to pay promptly to FCM all reasonable
attorney’s fees incurred by FCM (i) in the enforcement of any of
the provisions of this Agreement, or (ii) in any action, claim or
demand filed by Customer arising out of this Agreement or any
other Agreements between FCM and Customer.

8. Acknowledgment of Risks. CUSTOMER HAS READ THE
DISCLOSURE STATEMENTS HEREIN, ACKNOWLEDGES THAT
COMMODITY INTERESTS INVOLVE TRADING IN HIGHLY LEVERAGED
POSITIONS AND POTENTIALLY RAPIDLY FLUCTUATING MARKETS
AND MAY RESULT IN RAPID AND SIGNIFICANT LOSSES, WHICH MAY
BE IN EXCESS OF ANY MARGIN DEPOSITIED BY CUSTOMER.
TRADING IN COMMODITY INTERESTS IS HIGHLY SPECULATIVE AND
IN NO SENSE MAY BE CONSIDERED A CONSERVATIVE INVESTMENT.
BECAUSE THE MARGIN DEPOSITS REQUIRED IN CONNECTION WITH
TRADES IN COMMODITY INTERESTS MAY BE RELATIVELY LOW
COMPARED WITH THE NOTIONAL VALUE OF THE COMMODITY
INTEREST CONTRACT AND VOLATILE PRICE MOVEMENTS CAN
OCCUR IN THE MARKETS FOR COMMODITY INTERESTS, THE
 

Fost ose. 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 22 of 33 PagelD #:36

POSSIBILITY OF RAPID AND SUBSTANTIAL LOSSES IS CONTINUALLY
PRESENT. TRADING IN COMMODITY INTERESTS IS APPROPRIATE ONLY
FOR THOSE PERSONS FINANCIALLY ABLE TO WITHSTAND SUBSTANTIAL
LOSSES, SOMETIMES GREATLY EXCEEDING THE VALUE OF YOUR

| SIN DEPOSITS. NO ONE (INCLUDING FCM, ANY OTHER FUTURES
AISSION MERCHANTS, ASSOCIATED PERSONS, IBs OR GIBS, FUND
AGERS, COMMODITY TRADING ADVISORS OR COMMODITY POOL
GATORS) CAN GUARANTEE PROFITS OR THE ABSENCE OF LOSSES.
OMER AGREES TO PROMPTLY NOTIFY FCM COMPLIANCE IF ANY
|GUARANTEE IS SUGGESTED BY CALLING (312)780-6700 or
410-7157.

rm

CU}

mer agrees to pay, and authorizes, FCM to debit its account for,
: amount of any trading loss, debit balance or deficiency in any of
' er’s accounts; (ii) all FCM commissions and other charges in

a king and/or pale deliveries, and (v) all regulatory, exchange
sther self-regulatory fees, fines, penalties and charges, and any
taxe incurred or imposed with respect to Commodity Interests or

r twenty-four (24) hours following either of (i) Customer’s receipt
M's oral request for payment or (ii) FCM’s delivery to Customer
I's written request for payment (except as payment may be

 

ising t sufficient to pay outstanding fees and FCM deems it necessary
ke collection action, Customer shall hold FCM harmless for all
ges incurred in connection with such collection and shall reimburse
for the debit and all costs incurred, including reasonable
neys’ fees, in connection with such collection actions. Customer
3s to pay interest on debits and deficiencies at an annual rate of
er the prime rate as published by the Wall Street Journal on the

f
lat¢ such debit or fee was incurred or other rates as negotiated.

ivestment of Client Funds. FCM may invest Customer’s funds in

uments described in accordance with CFTC Regulation 1.25. In

poance with CFTC Regulation 1.29, FCM may receive and retain as
wn, any increment or interest resulting from the investment of the

Is held in the Customer’s account. FCM shall be under no

} it ee to pay or account to Customer for any interest income or

2 its that may be derived from or use of client monies, reserves,

is in instruments described in CFTC Regulation 1.25. No investment
as shall be borne or otherwise allocated to the Customer.

 

11. Collateral; Security Interest. To secure payment of all
obligations of Customer to FCM, Customer grants FCM a
security interest in all monies, securities, negotiable
instruments, open positions in Commodity Interests and all
receipts of other documents representing underlying
commodities, including without limitation warehouse receipts,
and all commodities represented by such receipts or other
documents or other property now or at any future time,
including all proceeds thereof, held in one or more of
Customer’s accounts or which may be in FCM’s possession for
any purpose, including safekeeping (“Collateral”). All Collateral
which FCM may at any time be carrying for Customer (either
individually, jointly with others or as a guarantor of the account
of another person) or which at any time may be in FCM’s
possession or control or carried on its books for any purpose
including safekeeping, are to be held by FCM as security and
subject to the general lien and right of set-off for all liabilities of
Customer to FCM or any affiliate of FCM. FCM shall have all the
rights and remedies available to a secured party under
applicable law with respect thereto. FCM may at any time, in its
sole and absolute discretion without notice to Customer,
liquidate Collateral posted by Customer in order to satisfy any
margin or account deficiencies of Customer or any person
guaranteed by Customer, including but not limited to debit or
deficit balances resulting from transactions executed by FCM
for Customer, interest charges, service charges, expenses
incurred by FCM, including court costs and attorney’s fees
incurred in collecting debit or deficit balances of Customer in
any account and FCM may transfer Collateral to the general
ledger account of FCM or pledge, transfer, or lend such
Collateral, all without liability on the part of FCM to Customer or
any third party. Customer agrees to execute any and all
documents, including Uniform Commercial Code financing
statements, deemed necessary or advisable by FCM to evidence
or perfect such security interest. Absent written consent of
FCM, Customer will not cause or allow any Collateral on deposit
with FCM to become subject to any lien, security interest,
mortgage or other encumbrance in favor of any person other
than FCM.

12. Deliveries. Customer understands that, unless the contract
specifications state to the contrary, every Commodity Interest
contract contemplates delivery and Customer shall promptly
advise FCM whether or not Customer intends to make or take
delivery. Customer agrees to deliver to FCM, at least two
business days prior to the delivery date, any commodity or
property, or documents representing ownership of same
(including but not limited to warehouse receipts), previously
sold by FCM on Customer’s behalf, which FCM in its sole and
absolute discretion deems necessary to effect a good delivery
pursuant to the rules and delivery procedures of the contract
market on which the delivery is contemplated. If at any time
Customer shall be unable to deliver to FCM any commodity or
other property previously sold by FCM on Customer’s behalf,
Customer authorizes FCM, in FCM’s sole discretion, to borrow
or buy and delivery the same, and Customer shall immediately

19
 

|
INTL} FCStone

nd indemnify FCM for any Losses which FCM may sustain
its inability to borrow or buy any such security, commodity or

10dity for Customer’s account, Customer agrees to indemnify
old FCM harmless from and against any Loss it may suffer
ting, directly or indirectly, from any decline in value of said

ity, commodity or other property. If Customer takes delivery
mmodities through futures contracts, FCM is obligated to

  
   
  
 

 
 

bala ce in Customer’s account is not adequate to pay for the
deli sry, the delivered commodity (or warehouse receipts or other
mentation representing the delivery) becomes property

rol over and makes no warranty with respect to grade, quality,
lerances of any commodity delivered in fulfillment of a

ositions andReporting. Customer acknowledges Customer’s
ting obligations regarding certain sized positions under CFTC

repar

Py

n ission (“CFTC”) from time to time. Customer agrees FCM may,
discretion, establish trading limits for Customer’s account and
limit the number of open positions (net or gross) which

omer may execute, clear or carry through FCM. Customer

excdeding any position limits established by FCM, the CFTC or any

™ atory or self- regulatory agency including any designated
ract market or clearinghouse, (ii) FCM may require Customer to
ce open positions carried with FCM, and (iii) FCM may refuse to

|

‘oval for hedge margins does not exempt an account from
ulative positions limits. To be exempt from speculative position
nits requires application and approval of a hedge exemption from

. Market Information. Customer acknowledges that (a) any
et information communicated to Customer does not constitute

 

 

Fose 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 23 of 33 PagelD #:37

responsible for the accuracy of completeness of, any information
furnished to Customer. Customer understands that FCM and its
affiliates or representatives may have a position in and may
intend to buy or sell Commodity Interests which are the subject
of information furnished to Customer, and that the market
position of FCM or any such affiliate or representative may or

may not be consistent with the information furnished to
Customer by FCM or any of its affiliates or representatives.
Further, FCM its affiliates, and exchanges on which FCM may
trade on behalf of Customer, may provide research or other
market information as trading tools. Customer acknowledges
that: (a) any information FCM’s research department may
communicate to Customer does not constitute an offer to sell or
a solicitation of any offer to buy any Commodity Interest; (b) such
research reports and information, although based upon
information obtained from sources believed by FCM to be
reliable, are incidental to FCM’s business as a futures commission
merchant, may be incomplete and are not subject to verification,
and should not serve as the primary basis for any trading decision
by Customer; (c) FCM makes no representation, warranty, or
guarantee as to, and shall not be responsible for, the accuracy or
completeness of any research report or other information
furnished to Customer; (d) recommendations to Customer as to
any particular transaction at any given time may differ among
FCM’s personnel due to diversity in analysis of fundamental and
technical factors and may vary from any standard
recommendation made by FCM in its market letters or otherwise;
and (e) FCM has no obligation or responsibility to update any
market recommendations or information it communicates to
Customer. Customer understands that FCM and its officers,
directors, affiliates, stockholders, representatives, or associated
persons may have positions in and may intend to buy or sell
Commodity Interests which are the subject of market
recommendations furnished to Customer, and that the market
positions of FCM or any such officer, director, affiliate,
stockholder, representative, or associated person may or may not
be consistent with the recommendations furnished to Customer
by FCM.

15. Government and Exchange Rules. All transactions under this
Agreement shall be subject to the applicable constitution, rules,
regulations, customs, usages, rulings and interpretations of the
exchanges, clearing houses or markets on which such

_ transactions are executed by FCM for Customer’s account, the

NFA and CEA rules and regulations and any other applicable rules
and regulations. FCM shall not be liable to Customer as a result
of the foregoing rules and any failure by FCM or its agents to
comply with any of the foregoing rules does not relieve Customer
of its obligations under this Agreement or create rights under this
Agreement in favor of Customer. If any rule or regulation is
hereafter adopted by any governmental authority exchange,
board of trade, clearing house, or self-regulatory organization
which shall be binding upon FCM or any exchange clearing
member firm selected by FCM and shall operate inconsistently
with any of the provisions hereof, the affected provisions of this
Agreement shall be deemed modified or superseded as the case

20
 

 

 

 

 

 

pee of this Agreement and provisions so modified
all respects continue in full force and effect.
|

|

ermination. This Agreement may be terminated by FCM or
tustomer immediately upon written notice to the other party.
reserves the right to terminate any Customer account at any
mq, for any reason. In the event of such termination, Customer

ial immediately liquidate positions in Customer's account(s), or
bfer such open Commodity Interest positions to another futures
mission merchant. The termination of this Agreement shall not
affe: the obligations of the parties arising from transactions

 

    

balances, commissions and fees, including fees with respect to

ransfer of positions to another FCM). In the event of
omer’s bankruptcy proceedings, death, incompetence,
lution, or failure to provide adequate margin, FCM is

orized to terminate Customer’s account without prior notice to

B. iquidation of Accounts. In the event of (a) Customer’s death or,
he case of a joint account, the death of the last survivor thereof;

|
omer makes or proposes to make any arrangement or

position for the benefit of its creditors, or Customer or any of
roperty is subject to any agreement, order or judgment of
folution, liquidation, reorganization or the appointment of a

iver, trustee or similar officer; or (f) Customer fails to deposit or

nake any other payments required hereunder or otherwise in
ect of any Commodity Interest; or (g) FCM, for any reason

ection (each of (a) through (g) an “Event of Default”), then FCM
sreby authorized, in its sole discretion, to (i) sell any or all of the
imodity Interests or other property of Customer which may be

hn ACM's possession, or which FCM may be carrying for Customer,
ti) pi y-in any Commodity Interest or other property of which the
scpunt or accounts of Customer may be short or (iii) cancel any

oiise 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 24 of 33 PagelD #:38

outstanding orders, in each case in order to close out the
account or account of Customer in whole or in part or in order
to close out any commitment made on behalf of Customer. Such
sale, purchase or cancellation may be made according to FCM’s
sole discretion, on the exchange or other market where such
business is usually transacted, including any Exchange of Futures
for Risk transaction, without notice to Customer, its Agent or
legal representative and FCM may purchase the whole or any
part thereof free from any right of redemption, and Customer
shall remain liable for any deficiency, it being understood that a
prior tender, demand or call of any kind, from FCM, or prior
notice from FCM, of the time or place of such sale or purchase
shall not be considered a waiver of FCM’s rights to sell or buy
any Commodity Interests or other property held by FCM or
owned by Customer, at any time as hereinbefore provided or to
be deemed to require any such tender, demand, call or notice on
any subsequent transaction. Further, FCM may, at its option,
cause a whole or partial liquidation of Customer’s account or the
straddling of existing open positions in the event they cannot be
satisfactorily liquidated because the market is up or down the
limit. In addition, upon the occurrence of an Event of Default,
FCM may treat any or all of Customer’s obligations due FCM as
immediately due and payable, and set off any obligations of FCM
to Customer against any obligations of Customer to FCM, and
may sell any Collateral or other property deposited with FCM
and apply such Collateral or property to any obligations of
Customer to FCM, all without any liability on the part of FCM to
Customer, or any third party. Any of the above actions may be
taken without demand for margin or additional margin, without
prior notice of sale or purchase or other notice or advertisement
to Customer, its Agent, personal representatives, heirs,
executors, administrators, legatees, or assigns, regardless of
whether the ownership interest shall be solely Customer's
account or held jointly with others. In all cases Customer shall be
liable to pay any deficiency remaining in each account after any
such action is taken, together with interest thereon and all costs
relating to liquidation and collection including reasonable
attorneys’ fees.

19. Notices and Reports. Customer hereby consents to the
delivery of any required or optional communication under this
Agreement or under any applicable law, including any changes in
the terms and conditions of this Agreement, by e-mail, website
or other electronic means, subject to compliance with any
applicable laws. Any such documents that are delivered
electronically are deemed to be “in writing.” If a signature or
acknowledgment is required or requested with respect to any
such document and Customer “clicks” in the appropriate space,
or takes such other action as may be indicated in such
communication, Customer will be deemed to have signed and
acknowledged the contents of such document to the same
extent and with the same effect as if Customer had signed the
document manually. Customer acknowledges that it has the right
to withdraw its consent to the electronic delivery and signature
of documents at any time by providing prior written notice to
FCM. If Customer revokes its consent, FCM may exercise its right

21
 

LL

minate this Agreement in accordance with Section 17.

mer shall deliver all notices and communications to FCM’S
eclitive office located at INTL FCStone Financial Inc., FCM

isjon, Suite 10-500, 230 South LaSalle Street, Chicago, ||, 60604,
‘ttention: Compliance Dept. Customer agrees to immediately
| read and act on all communications sent by FCM.

1 ation sent by electronic mail shall be deemed received by
ymer by 10:00 a.m. (Central Time) the next business day after
sends the electronic mail. Information and notices posted on
s website shall be deemed received by Customer by 10:00
‘Central Time) the next business day after FCM posts such

n ation and notices on its website. Customer shall promptly

ify FCM of any difficulty in accessing, opening or otherwise

g any electronically transmitted document or information.

  
  
   
   
 

 

i
: roses. Reports of executions and all statements of account

usively deemed correct and final, unless Customer calls any

efrof therein to FCM’s attention in writing (a) prior to the start of

E of margin calls and confirmations and (b) within 5 days receipt
iereof, in the case of statements of account and any other written
ti tes or demands (other than trade confirmations or margin

 

agrees to credit Customer’s account for the discrepancy;
ided, however, that Customer has taken reasonable measures
cprrect such discrepancy as set forth above. FCM shall not be
esHonsible for any amount unrealized or any loss to Customer’s

 

ect any account discrepancy. These provisions shall not prevent
, upon discovery of any error or omission, from correcting

ing in profit or loss, will be corrected in Customer’s account
will be credited or debited so that it is in the same position it
id have been in if the error had not occurred. Whenever a

. Amendment. Failure of FCM to enforce any provision of this
¥ement shall not be construed to be a waiver of such provision

| fi ect the validity of this Agreement or the right of FCM

efeafter to enforce each provision hereof. No waiver of any

ich of this Agreement shall constitute a waiver of any other or
sequent breach. No waiver or amendment shall be implied from
action or inaction. This Agreement may be modified or

ended by FCM from time to time by written notice to Customer.
Clistomer does not consent to modification or amendment,

 

 

ase: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 25 of 33 PagelD #:39
csténe 2 J

Customer’s sole right will be to terminate this Agreement. No
other modification or amendment this Agreement shall be
effective unless agreed to in writing and signed by each Party.

21. Assignment. FCM may assign the Customer’s account or
accounts to another registered futures commission merchant by
notifying Customer of the date and name of the intended
assignee futures commission merchant (10) days prior to the
assignment, to the extent practicable under the circumstances.
Unless Customer objects in writing within 2 business days of
receipt of FCM notice, the assignment will be binding on the
Customer. This Agreement, including all authorizations shall
inure to the benefit of FCM, its successors and assigns whether
by merger, consolidation or otherwise, irrespective of any
change in the FCM’s personnel, and shall be binding upon
Customer and Customer’s personal representatives, executors,
trustees, administrators, successors and assigns.

22. Further Representations. Customer represents and warrants
that:

a. Customer, if an individual, is of legal age and Competence to
enter into this Agreement and that transactions in Commodity
Interests as contemplated by this Agreement are suitable and
appropriate for Customer and consistent with Customer's
investment objectives;

b. Customer, if a legal entity, is duly organized, validly existing,
and empowered to enter into this Agreement, to establish the
account, to enter into transactions in Commodity Interests as
contemplated hereby and that such transactions are suitable
and appropriate for Customer and do not violate any of
Customer's constituent documents or any law applicable to
Customer. Customer further represents that the person
executing this Agreement on its behalf has been duly and validly
authorized to do so;

c. Neither Customer nor any partner, director, officer, member,
manager, or employee of Customer nor any affiliate of
Customer is a partner, director, officer, member, manager, or
employee of a futures commission merchant, broker-dealer,
introducing broker, or regulatory of self-regulatory organization
except as disclosed in the FCM Account Application
accompanying this Agreement or otherwise provided in writing.
Customer is not a commodity pool operator or is exempt from
registration as a commodity pool operator under CFTC rules.
Customer is acting solely as principal and no one other than
Customer has any interest in any account(s) of Customer.
Customer agrees to notify FCM of the identity of any Agent or
other person or entity that controls trading of the account(s),
has a financial interest of 10% or more in the account or the
identity of any other account(s) in which the Customer controls
or has a 10% or greater ownership interest;

d. If Customer’s account(s) is designated as a “hedge account”,
and unless Customer notifies FCM to the contrary at the time it
places an order with FCM, Customer represents that each order
will be a bona fide hedging transaction as defined in CFTC
Regulations, as such regulations may be amended from time to
time.

22
|3

 

 

  
  
  

“Cu tomer is capable of assuming the risks of trading Commodity
terests and has determined that trading in Commodity Interests

oes not and will not violate Customer’s charter or by-laws (or

othef comparable governing document) or any law, rule,

gujation, judgment, decree, order, or agreement to which

ti mer or its property is subject or bound;

g {A S required by CFTC regulations, Customer shall create retain
roduce upon request of the applicable contract market, the

“Tq or the United States Department of Justice, documents, such
a5.eqr atracts, confirmations, telex printouts, invoices, and
doc ents of title with respect to cash commodities or exchanges
of futures in connection with cash commodity transactions;
hah Albsent a separate written agreement between Customer and
Fe ith respect to give-ups, FCM, in its discretion, may, but shall

€ no obligation to, accept from other brokers contracts
2d ited by such brokers on an exchange for Customer and

 

sHange or clearing house or by executing firm or broker whom
| . ., -
Custiomer or its agents have authorized to execute transactions for

eve this Agreement have on caused to be reflected in
sinutes of Customer's Board of Directors (or other comparable

ithe date hereof, an official record of Customer;

he Account Application executed by Customer in connection with

Agreement (including any financial statements furnished in

, i)

5.) paing Representations. Customer understands that on certain

ing days, trading in certain commodities, commodity options,
¢ drage contracts and underlying commodities or futures contracts

‘cease or expire. With respect to commodity options and
derlying commodities or futures contracts traded outside the
rf 2d States, trading days and hours may not coincide with
dorhestic trading days or hours, which may result in financial
isqdvantage to Customer. Customer shall hold FCM, FCM's

Joyees, officers, partners, agents and GIB’s harmless against

 

 

| Case; 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 26 of 33 P :
FCSiGse g agelD #:40

24. Verification. Customer authorizes FCM to contact banks,
financial institutions and credit agencies as FCM shall deem
appropriate from time to time to verify information provided by
Customer from time to time. Customer understands an
investigation may be made pertaining to Customer’s personal and
business credit standing. Customer may make written request
within a reasonable time for disclosure of such investigation.

25. Conversion Rate Risk. If FCM is directed to enter into any
Commodity Interest contract on any exchange or board of trade
involving transactions effected in a foreign currency, any profit or
loss arising from fluctuation in the rate of exchange affecting such
currency will be entirely for Customer's account and risk. FCM has
the sole discretion to convert funds in Customer’s account into
and from such foreign currency at a rate of exchange determined
by FCM as it deems necessary and proper and on the basis of
then prevailing money markets.

26. Telephone Recording. Customer consents to the recording of
Customer’s telephone conversations with FCM or any of its
agents or associated persons by means of electronic recording
devices with or without the use of an automatic tone warning
device. Customer authorizes and consents to the use of such
recordings, and transcripts thereof, as evidence by either party in
any action arising out of this Agreement. FCM may, but shall not
be required, in its normal course of business, to erase such
recordings following their production.

27. Offsetting Positions. If Customer maintains separate accounts
in which, pursuant to CFTC Regulation 1.46, offsetting positions
are not closed out, FCM hereby advises Customer that (if held
open) offsetting long and short hedge positions in the separate
accounts may result in additional fees and commissions and
payment of additional margin, although offsetting positions will
result in no additional market gain or loss.

28. Governing Law; Consent to Jurisdiction. Customer
acknowledges this Agreement is governed by the Laws of the
State of Illinois. Customer hereby submits and consents to the
jurisdiction of the Courts of the State of Illinois and, shall be
amenable to service of summons and other legal process of, and
emanating from, the State of Illinois. Customer expressly waives
the right to the adjudication or enforcement of such
controversies by any court or any other tribunal sitting in any
other jurisdiction, and further expressly waives the provisions of
any statute or administrative ruling defining a commodity or
commodity contract to be a security. CUSTOMER AGREES
CONTROVERSY BETWEEN FCM AND CUSTOMER ARISING OUT OF
THIS AGREEMENT, REGARDLESS OF THE MANNER OF
RESOLUTION, SHALL BE ARBITRATED OR LITIGATED IN A COURT
OF LAW OR OTHERWISE RESOLVED BY A TRIBUNAL LOCATED IN
CHICAGO, ILLINOIS. CUSTOMER HEREBY WAIVES TRIAL BY JURY IN
ANY SUCH ACTION OR PROCEEDING

23
I

 

 

 

Fostong 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 27 of 33 PagelD #:41

3, Agreement to Shorten Statutes of Limitations. FCM and Customer

ceeding arising out of any transactions effected pursuant to this
sment or the relationship of Customer with FCM, may be
jnenced more than one (1) year after either Party knew or

d have known a cause of action existed. Customer expressly
Bs the two (2) year statute of limitations provided by the CEA,

itrations before registered contract markets. Customer’s
ent with this provision is not a condition to, or necessary to
‘an account with FCM.

). bintAccounts. If this is a joint account, the Customers agree,
nth pand severally, that this Agreement and all matters contained

¢ joint account as if he or she alone were interested therein, all
5 jut notice to the others Interested in said aECOURT, including, but
rowerty of any one or more of the Customers held or erred) by
| shall be as Collateral and security and with a general lien
on for the payment of all debits, losses or expenses incurred in
Joint account and vice versa, however arising. In the event of

) or legal incapacity of any of the Customers, the survivor(s)
ediately shall give FCM notice and FCM may, before or after

é ‘e or personal representative of the Customer. This joint account
be with or without the right of survivorship. “Without rights of
Vvorship” means upon death of any of the Customers the FCM

an, 1, Customers are deemed Joint Tenants with Full Rights of
‘ivorship.
|

. Trading Hours; Execution of Options. Customer understands that

ertain trading days, trading in certain commodities, commodity

ons, leverage contracts and underlying commodities or futures
tracts may cease or expire and with respect to commodity

| S aatage to Customer. FCM will not be responsible for, and
gtomer agrees to hold FCM and its affiliates harmless from any
es associated with such disadvantage.

Terms andHeadings. The term “FCM” shall be deemed to include

the FCM Division of INTL FCStone Financial Inc., its

successors and assigns; the term “Customer” shall be deemed
to refer to the Party(s) executing this Agreement. All pronouns
shall be deemed to refer to the feminine or the masculine as
the gender of Customer requires. If this is a joint account, the
singular shall mean, where appropriate, all owners of an
account and the statements, agreements, representations and
warranties set forth herein shall be deemed to have been made
by each account owner. The paragraph headings in this
Agreement are inserted for convenience only and are not
intended to limit the applicability or affect the meaning of any
provisions.

33. Disclosure Statement for Non-Cash Margin. This statement is
furnished to you because CFTC Rule 190.10(C) requires it for
reasons of fair notice unrelated to FCM’s current financial
condition. You should know that in the unlikely event of FCM’s
bankruptcy, property, including property specifically traceable to
you, will be returned, transferred or distributed to you, or on
your behalf, only to the extent of your pro rata share of all
property available for distribution to customers. Notice
concerning the terms for the return of specifically identifiable
property will be by publication in the newspaper of general
circulation. The CFTC’s regulations concerning bankruptcies of
commodity brokers can be found at Title 17 of Code of Federal
Regulations Part 190.

34. Electronic Trading and Order Routing Systems. Customer
acknowledges that electronic trading and order routing systems
differ from traditional open-outcry pit trading and manual order
routing methods. Transactions using an electronic system are
subject to the rules and regulations of the exchange(s) offering
the system and listing the contract, and such rules may change
from time to time. Customer further acknowledges that trading
or routing orders through electronic systems may present risk
factors including, but not limited to, system access, varying
response times, and security. In the case of Internet-based
systems, there may be additional types of risks related to
internet service providers and the receipt and monitoring of
electronic mail and other communications. CUSTOMER AGREES
TO INDEMNIFY FCM AND HOLD FCM HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS
AND EXPENSES, INCURRED DIRECTLY OR INDIRECTLY, DUE TO
FAILURE OF SYSTEM ACCESS, VARYING RESPONSE TIMES,
SECURITY, SYSTEM OR COMPONENT FAILURE, THE INABILITY TO
ENTER NEW ORDERS, EXECUTE EXISTING ORDERS, OR MODIFY
OR CANCEL ORDERS THAT WERE PREVIOUSLY ENTERED AND/OR
LOSS OF ORDERS OR ORDER PRIORITY.

35. Electronic Signature and Acknowledgement. Customer shall
ratify and execute documents manually and by use of an
electronic signature. Electronic signature shall have the same
legal effect as a manual signature. The use of an electronic
signature by the Customer and the acceptance of Customer's
electronic signature by FCM shall occur pursuant to the Federal

24
 

 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 28 of 33 PagelD #:42

tronic Signatures in Global and National Commerce Act, the is not required to take any action with respect to an option
iform Ciectrcn.c Transactions Act, the illinois Electronic contract, including without limitation any action to exercise a
mmerce Security Act and any applicable rules and regulations of valuable option prior to its expiration date or to prevent the
b CFTC. Customer acknowledges that his or her funding of the automatic exercise option, except upon Customer's express

modity trading account(s) or submission of commodity trades _ instructions. Customer further understands the FCM has
FCM, whichever shail fist occur, shall be deemed ratification of established exercise cut-off times which may be different from
e terms of the account, this Agreement and all related the times established by exchanges and clearing houses.
cuments. Customer attests that if Customer has downloaded this Further, Customer understands that (i) all short option positions
eement from the internet or any electronic message, Customer are subject to assignment anytime including positions
s printed it directly from the PDF or other electronic field established on the same day that exercise are assigned, and (ii)
provided by FCM without modification. exercise assignment notices are allocated randomly from
among all FCM Customers’ short options positions which are
9B. Printec (Media Storage. Customer acknowledges and agrees that subject to exercise. A Detailed description of FCM’s allocation

  

may reduce all cocumentation evidencing Customer's procedure is available upon request.
count, inciuciing the original signed documents executed by
Gustomer in the opening of such Customer's account with FCM, 38. Trading Limitations, FCM, at any time, in its sole discretion
llizing a printed media storage device such as micro-fiche or may limit the number of contracts of positions and/or the

ical disc imacing. Customer agrees to permit the records stored margin in use which the Customer may maintain or acquire

Hy such printed media storage method to serve as a complete, true through FCM. Customer agrees not to exceed the positions

id genuine record of such Customer's account documents and limits established by the CFTC or any contract market and/or
atures. limits of the number of contracts or positions and/or the margin

| in use set by FCM, whether acting alone or with others.

47. Options Trading. Customer understands that some exchanges
d clearing houses have established cut-off times for the tender of 39. Severability. if any provision of this Agreement shall be
ercise instructions anc that an option will become worthless if prohibited by, or invalid under applicable law, such provision
tructions are not delivered before such expiration time. Customer shall be ineffective only to the extent of such prohibition or
iso understands that certain exchanges and clearing houses invalidity, without invalidating the remainder of this Agreement.
utomatically will exercise some “in-the-money" options unless

ystructed otherwise. Customer acknowledges full responsibility for 40, Customer has read and understands the entirety of this

 

 

 

aking action either to exercise or to prevent the exercise of an Agreement and has independently concluded that transactions
ption contract, as the case may be, and FCM in futures and exchange-traded options are suitable and
| appropriate for Customer.
iMidual - Joint Account Holders - Sole Proprietorship Corporation, Partnership, Limited Liability Company, Trust:
(All General Partners sign)

 

er A ABO io TAPS ae ere aes
CMa YON ae ae

it Customer Name Print Customer Entity Name

Print Signatory Name

 

Signature:

 

 

Signatory Name

 

| Title
Date:|

 

   

Signature:

 

 

 

 
 

 

  
   

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 29 of 33 PagelD #:43

conwoversy or claim arising out of or relating to your accounts shall be settled by arbitration, either (1) under the Code of
bitration of the National Futures Association, or (2) upon the contract market on which the disputed transaction was executed or
shuld have been executed. Any award rendered thereon by the arbitrators, shall be final and binding on each and all of the parties
ereto and their personal representatives and judgment may be entered in any court having jurisdiction thereof. At the time you

ify either the FCM Division of INTL FCStone Financial Inc. (“FCM”) or your Introducing Broker of your intent to submit a claim to
abitration, or at such time that you are notified of the FCM or an introducing Broker's intent to submit a claim to arbitration, you will
; © an opportunity to eect a qualified forum for conducting the proceedings, and will be supplied with a list of qualified
depanizations. You aré required to send notice of your intent to arbitrate by certified mail to the FCM and/or the introducing Broker
stheir respective addresses, and the Secretary of the National Futures Association.

§REE FORUMS EXIST FO” THE RESOLUTION OF COMMODITY DISPUTES: CIVIL COURT LITIGATION, REPARATIONS AT THE
DMIVODITY FUTURES TRADING COMMISSION (CFTC) AND ARBITRATION CONDUCTED BY A SELF-REGULATORY OR OTHER PRIVATE
GANIZATION. THE O°TC RECOCNIZES THAT THE OPPORTUNITY TO SETTLE DISPUTES BY ARBITRATION MAY IN SOME CASES
ROVIDE MANY BENEFITS TO CUSTOMERS, INCLUDING THE ABILITY TO OBTAIN AN EXPEDITIOUS AND FINAL RESOLUTION OF
ISPUTES WITHOUT INCURRING SUBSTANTIAL COSTS. THE CFTC REQUIRES, HOWEVER, THAT EACH CUSTOMER INDIVIDUALLY
KAIMINE THE KELATIVE MERITS OF ARBITRATION AND THAT YOUR CONSENT TO THIS ARBITRATION AGREEMENT BE VOLUNTARY. BY
IGNING Txi$ ARBITRAT.GM AGREEMENT, YOU: (1) MAY BE WAIVING YOUR RIGHT TO SUE IN A COURT OF LAW; AND (2) ARE
RGEEING TO BE SOUND BY ARBITRATION OF ANY CLAIMS OR COUNTERCLAIMS WHICH YOU, THE FCM OR THE INTRODUCING

ROKER WAY SUBMIT TO ARBITRATION UNDER THIS AGREEMENT. YOU ARE NOT, HOWEVER, WAIVING YOUR RIGHT TO ELECT
NSTEAD TO PETITION THE CFTC TO INSTITUTE REPARATIONS PROCEEDINGS UNDER SECTION 14 OF THE COMMODITY EXCHANGE

CT ("CEA") WITH RESPECT TO ANY DISPUTE WHICH MAY BE ARBITRATED PURSUANT TO THIS ARGREEMENT. IF A DISPUTE ARISES,
DU WILL BE NOTIFIED IF THE FCM OR THE INTRODUCING BROKER INTENDS TO SUBMIT THE DISPUTE TO ARBITRATION. IF YOU
JELIEVE A CEA VIOLATION IS INVOLVED AND YOU PREFER TO REQUEST A SECTION 14, “REPARATIONS” PROCEEDING BEFORE THE
FTC, YOU WILL HAVE 45 DAYS FROM THE DATE OF SUCH NOTICE IN WHICH TO MAKE THAT ELECTION. IF YOU SEEK REPARATION
ROCEEDINGS BEFORE THE CFTC AND THE CFTC DECLINES TO INSTITUTE THOSE PROCEEDINGS, OR IF CERTAIN ASPECTS OF THE
SLAIM OR GRIEVANCE ARE NOT SUBJECT TO REPARATION PROCEEDINGS, THE CLAIM OR GRIEVANCE, OR PART THEREOF, WILL BE
UBJECT TO THIS ARBITRATION AGREEMENT.

OU NEED NOT SIGN THISAGREEMENT TO OPEN AN ACCOUNT WITH THE FCMAND/OR THE INTRODUCING BROKER. SEE 17 CFR
80.1-180.5.

 

 

dual - Joint Account Holders - Sole Proprietorship Corporation, Partnership, Limited Liability Company, Trust:

All General Partners sign)
Br i Customer Name
» ‘

aah
<j nature.

  
  

 

 

 

 

 

 

 

Signature Month Year

 

 

cade

 

  

Signature Mi

 

 

 

 
 

 

 

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 30 of 33 PagelD #:44

ITL - FCStone’
REQUEST FOR ELECTRONIC TRANSMISSION OF CUSTOMER STATEMENTS

don receint of Customer's consent, the FCM Division of INTL FCStone Financial Inc. acting in its capacity as a futures commission
erchant (“FCM”), will provide daily confirmations, purchase and loss statements and monthly statements of activity (collectively,
tatements”) by electronic transmission to the email address indicated below and will no longer mail hard copies of such
jatements. Customer co ire that the recipient of emails at the address specified below will promptly review the relevant
latements in the form transmitted by FCM. Customer acknowledges its understanding that there is a risk of failure of any electronic
ansmission, and will not hold FCM liable directly or indirectly for such failure. If Customer believes that any Statement does not
rately reflect the activity in Customer's account(s), Customer agrees to contact FCM by telephone or email to verify the account
fatus and accurate activity within two (2) business days after placing any order if Customer has not been advised by telephone or
mail of the status of such order by FCM within twenty-four (24) hours after said order(s) was/were placed. This consent shall be
fective until revoked in writing, signed by the undersigned and delivered to FCM at INTL FCStone Financial Inc.- FCM Division, 230 S.
Salle Street, Suite 10-500, Chicago, IL 60604. Telephone (312) 780-6700. In addition, Customer agrees and acknowledges that for
$ protection and the protection of FCM, any request to change the email address listed below must be in writing and bear the
a of the undersigned or another authorized representative of Customer.

| Customer authorizes FCM to provide all Statements solely by electronic transmission.

CI Customer requires FCM to provide all Statements by regular mail. Customer agrees and acknowledges that a fee of $2.00 as
applicadle may be charged to Customer for each Statement mailed within the USA or a fee of $3.00 for each Staternent mailed
outside the USA, This fee will be charged to Customer's account with FCM. (Note: This fee will also apply to duplicate
Statements and wi | be charged to the Customer).

| Ey Request access vie INTL *Cstone Connect Fovial. Note an email peices is needed in order to create a user !D.

omer Email address. IN nor (

 

 

 

 

 

 

 

jent or Service Provider Name

  

 

gent or © Service Provider Name Agent or Service Provider wad ccarics

 

71

puthori lec FCI Lo sead electyonic Statements to the following Interested Parties:

terastea Party .waihe

 

 

terested Party Name

 

eee ee = eo

 

 

ai cc oe
a duai - Joint Account Molders - Sole Proprietorship
u4L. Yoo! IE

 

 

] Customer Name
f

 

W sy : oate:- g/l

* atu Day Month Year

T t Joint Customer Name

 

 

 

 

 

Title

   

 

Signature Day Month Year Signature ~ Month «Year

 

 

 

i .
i oa
 

 

 

 

Brigt Customer Narne

| iN _—

    
      
   
 
  

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 31 of 33 PagelD #:45

rL: FCStone

INTRODUCING BROKER AUTHORIZATION

e undersigned Customer wishes to open a commodity futures and/or options on futures account (the "Account") with the
Division of INTL FCStone Financial Inc. (the "futures commission merchant" or the "FCM") introduced by or referred by
"Troi GlosLpD Ul 7] (the "introducing Broker" or "IB"). Because the IB is not a member of certain
hanges and may not be subject to exchange jurisdiction, Customer agrees that its Accounts are to be carried with the FCM on
lly-disclosed basis. Customer understands that for a futures and/or options on futures account: (i) the relationship between
HEM and its employees and the 18, is that the FCM is only responsible to clear trades on behalf of Customer introduced by or
ferred py the !8 (i!) the |B may or may not have the ability to execute trades with the FCM on behalf of the customer it has
troduced or referred: (iii) the IB is not controlled oy FCN; (iv) the 18 has access to view the activity in Customer's account and
BY oF may not be subject to CFTC and NFA regulations; (v) commissions and/or fees charged to Customer's Account(s) include
(B's fees and/or commissions, the FCM's fee for clearing transactions, and any applicable NFA fees. Customer agrees that
=M shail not oe responsible or lable whatsoever for any matter, as applicable, relating to sales practices, trading practices,
rors in order entry or any act or omission of the 1B, it being expressly understood, agreed and acknowledged by Customer that
? M's sole respons'bilities In connection with Customer's accounts relate to the execution, clearing, accounting and
onfirmation of transactions fer Customer's account on various exchanges in accordance with usual and customary practices.
stomer agrees to revrain from bringing any action or counterclaim against FCM for any redress with respect to any matter
ther than FCM's gross negligence or wiliful misconduct in executing, clearing and/or accounting of transactions. For |B's
aranteed by tne FCM, reiating to guaranteed |8's obligations under the Commodity Exchange Act or CFTC regulations,

tomer acknowledges that such guarantee is limited.

 

 

| - Joint Account Holders - Sole Proprietorship Corporation, Partnership, Limited Liability Company, Trust:
| | (All General Partners sign)
| "

   

 

 

oF Yoon

ure

 

 

sai

al
be
y=

Joint Customer Name es Re Ve
| ete: Ey i oe
ie Day ‘Month Year | Signature a

 

 

 

 

 

28

 

 
 
 
   
 
   
 
 

|Z

:,1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 32 of 33 P :
rL| Fcsténe ge 32 of 33 PagelD #:46

CONSENT TO INTERAFFILIATE FUNDS TRANSFER

and deliver this letter if Customer will trade with more than one INTL FCStone entity in order to authorize each INTL
one entity, as your counterparty, to transfer funds between accounts held by INTL FCStone. Absence of an account
bber next to a checked subsidiary below will be understood to mean a new account application is pending and the

 

 

 

 

| FCStone Markets, LLC

FCStone Ltd

FCStone Financial Inc.- FCM Division
FCStone Commodities DMCC

Asia Pte. Ltd.

|) hRreby authorize the FCM Division of INTL FCStone Financial Inc., INTL FCStone Markets, LLC, INTL FCStone Ltd.,
INTE FCStone Commodities DMCC, and INTL Asia Pte. Ltd. to transfer funds between the following accounts for purpose

Of epvering the cost of margin calls and/or the purchases of futures, options on futures, swaps, forwards or foreign exchange
Contracts, as applicable.

 

 

 

 

 

 

 

 

 

[_] InTL Fcstone Markets, LLC Account # | |
[_] InTL Fcstone Ltd Account # | |
[_] INTL FcStone Financial Inc. - FCM Division Account # | |
[_] INTL Fcstone Commodities DMCC Account # |
Es] INTL Asia Pte. Ltd. Account # | |

 

T hig letter shall serve as your authority to make such transfers as may be necessary for any trades in these accounts.

 

 

 

   

Individlial - Joint Account Holders - Sole Proprietorship Corporation, Partnership, Limited Liability Company, Trust:
(All General Partners sign)

 

 

 

 

 

Print Customer Entity Name

 

 

 

 

: all of Customer) Print Signatory Name

 

 

 

 

Cte |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Day Month Year
Datei) En)
Signature Day Month Year
t Joint Customer Name
Print Signatory Name
Agent Name (if documents are being executed by an Agent on
behalfiof Customer)
Title
| bate{ VC VE) pate{ VI VL_]
Signathre Day Month Year Signature Day Month Year

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

  
 
    

Request for Taxpayer

Case: 1:20-cv-03764 Document #: 1-1 Filed: 06/26/20 Page 33 of 33 PagelD #:47

Give Form to the
| rseuamsboes 204? identification Number and Certification requester. Do not
sartment of the Treasury send to the IRS.
al Revenue Service » Go to www.irs.gov/FormW9 for instructions and the latest information.

 

 
  
  

fal Yoo"

} S>e* Name/cisregarded entity name, lf different from above

1 Name (as shown on your income tax retum). Name is required on this line; do not leave this line biank.

 

 

tovwowing seven boxes

 

LL Lb

 

 

ancihe Los

is distegarced

 
 

J} Ouner | eee WSC ons) >

¢ clase fled as a singis-member LLC that Is disregarded from the owner unless the owner of the LLC is
ot disregardec from the owner for U.S. federal tax

purposes.
ne owner should check the appropriate box for the tax classification of its owner.

3 Cheek appropriate Dox for teceral tax classification of the person whose name is entered on line 1. Check only one of the | 4 Exemptions (codes apply only to

certain entities, not individuals; see
instructions on page 3):

 

a individual/soie proprietor or  () © Corporation C1 scorporation () Partnership CI Trustvestate
sinole-marmner LC Exempt payee code (if any)
() Limited liebitity company. Enter the tax classification (C=C corporation, S=S corporation, P=Partnership) >
Note: Cnack “his app ‘te box in the tine above for the tax classification of the single-member owner. Do not check | Exemption from FATCA reporting

. Otherwise, a single-member LLC that| °O4® (if any)

(Acpiles to accounts maintained outside the U.S.)

 

 

“§ Acdress number, stroct. end apt. or suite no.) See instructions.

1657 Fedbevspied Med

6 City, sie. anc ZiF code

fit lee, ray 070 24

7 List account nur tices (3) Mere jopuEenal)

     

See Specific Instruction s on page 3.

Requester’s name and acdress (optional)

 

 

 
   
   
   
 
 
 

Taxpayer identification Number (TIN)

, later.

Ente: your T'N in the appropriate box. The TIN provided must match the name given on line 1 to avoid

Hackup withnolding. For individuals, this is generally your social security number (SSN). However, for a
ssicient ellen, sols proprietor, or disregarded entity, see the instructions for Part |, later. For other

tities, it is your employer identification number (EIN). if you do not have a number, see How to geta

lote: If the account Is in more than one name, see the instructions for ine 1. Also see What Name and
mber To Give the Requester for guidelines on whose number to enter.

 

 

 

 

 

 

  
  
   
    
   
    
 
  
    
   
   
    
 

Certification
inder penalties of perjury, | certify that:

no longer subject to backup withhoiding; and
,i ama JS. chiizen cr other US. person (defined below); and

ecuisition or abandonment of

Signature of
, | U.S. person >
i = “s
' : General Instry ictionsN

Bction references are to t ernai Revenue Cocoe unless otherwise
ted.

ture developments Fo; the latest information about developments
ated to Form W-9 aor] Its Instructions, such as legislation enacted
fter they were published, go to www.irs.gov/FormW9,
PUrpPOSsS es Foviti
iIngividual OF entity (Fann Wv-S requester) wno Is required to file an
lormation return with tre IRS must obtain your correct taxpayer

tif; TH ¢ be your social seeurity number

tan tfcation number (TN), adoption

bor iF TIN}, or employer identification number

~ vormation retum the amount paid to you, or other
.fpe1al.6 of ef . Jormaten retum. Examples of information

    

7. The number shown on this form is my correct taxpayer identification number (or | am waiting for a number to be issued to me); and
g. | arn not subject to backup withholding because: (a) | am exempt from backup withholding, or (b) | have not been notified by the Internal Revenue
| Service (IRS) that | am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that | am

#. The FATCA cocels) entered or this form (if any) indicating that | am exempt from FATCA reporting is correct.
Gertification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because
have faileci to report al! Interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage interest paid,

secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and generally, payments
Piher thar interest anc divicencs, you are not required to sign the certification, but you must provide your correct TIN. See the instructions for Part ll, later.

pater 2/ 13 / DIF

*§
ae 1099-DIV (dividends, including those from stocks or mutual
nds)

* Form 1099-MISC (various types of income, prizes, awards, or gross
proceeds)

* Form 1099-8 (stock or mutual fund sales and certain other ,
transactions by brokers)

* Form 1099-S (proceeds from real estate transactions)
* Form 1099-K (merchant card and third party network transactions)

* Form 1098 (home mortgage interest), 1096-E (student loan interest),
1098-T (tuition)

* Form 1099-C (canceled debt)
* Form 1099-A (acquisition or abandonment of secured property)

Use Form W-9 only if you are a U.S. person (including a resident
alien), to provide your correct TIN.
IF you do not return Form W-9 to the requester with a TIN, you might

be pextes to backup withholding. See What is backup withholding,
la

 

ms include. put ars sat iimied to, the follawing.
IP Form 1099-iNT {interest en~ee or pais
Cat. No, 10231X

 

 

 

Form W-9 (Rev. 11-2017)
30
